        Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION

MARLA HENDRIX and
ALEXANDRA HENDRIX,

      Plaintiffs,                        JURY TRIAL DEMANDED

v.

OMAR ESPINOS ALEGRE, and                 Civil Action No. 2:21-cv-00114-RWS
BLUE FIRE TRANSPORT
CORPORATION

      Defendants.


                          COMPLAINT FOR DAMAGES

      Plaintiffs Marla Hendrix and Alexandra Hendrix file this Complaint for

Damages against Defendants Omar Espinos Alegre and Blue Fire Transport

Corporation, demanding a jury trial and showing this Honorable Court as follows:

                                   Introduction

                                         1.

      On August 21, 2020, Alegre crushed the Hendrix’s car on I-85 between the

tractor-trailer he was driving for Blue Fire and another tractor-trailer, ultimately

coming to a rest on top of their car with them trapped inside. The Hendrixes sue to

recover for their injuries.



                                       -1-
         Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 2 of 14




                         Parties, Jurisdiction, and Venue

                                         2.

      Plaintiffs are adult citizens of Georgia. By filing this Complaint for

Damages, they avail themselves of this Court’s jurisdiction and venue.

                                         3.

      Defendant Blue Fire Transport Corporation is Florida profit corporation with

its principal place of business at 6929 Northwest 173rd Drive, Apartment I-207,

Hialeah, Florida 33015. The Court has personal jurisdiction over Blue Fire

because, among other things, it transacts business in Georgia, and it committed a

tort here. Blue Fire provides services in Georgia and operates commercial tractor-

trailers in Georgia, including in Banks County, Georgia. This matter arises from

Blue Fire’s contacts with the forum. Blue Fire may waive service or, if it refuses to

do so, it may be served with process through its Registered Agent, Jorge Cruz-

Morales, at 6929 Northwest 173rd Drive, Apartment I-207, Hialeah, Florida

33015.

                                         4.

      Defendant Omar Espinos Alegre is an adult citizen of Florida and a

commercial tractor-trailer driver who resides at 7741 South River Drive, Merlin,

Florida 33166. The Court has personal jurisdiction over because he committed a

                                        -2-
        Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 3 of 14




tort in Georgia. At all relevant times, Alegre was Blue Fire’s agent. Alegre may

waive service or, if he refuses to do so, he may be served at his residence.

                                           5.

      Under 28 U.S.C. § 1331(a)(1), the Court has subject-matter jurisdiction here:

the parties are completely diverse, and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                                           6.

      Under 28 U.S.C. § 1367(a), the Court has supplemental jurisdiction over the

state-law claims because they form part of the same case or controversy.

                                           7.

      Venue is proper in the Northern District of Georgia’s Gainesville Division

under 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to

the Hendrixes’ claims occurred in this District.

                                           8.

      Because this is a diversity case, Georgia substantive law applies here.

                                   Factual Background

                                           9.

      On August 21, 2020, at about noon near mile marker 154.5 on I-85 in Banks

County, Georgia, Marla was driving behind a tractor-trailer in a Toyota Camry in a



                                          -3-
        Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 4 of 14




prudent and careful manner in the far-right lane. Alexandra, Marla’s daughter, was

riding with her on the way to an appointment for a new job.

                                         10.

      That portion of I-85 near mile marker 154.5 narrows to two-lanes.

                                         11.

      At the same time and place, Alegre was driving one of Blue Fire’s tractor-

trailers in the far-right lane of I-85—directly behind the Hendrixes.

                                         12.

      Due to severe traffic congestion, Marla slowed her car along with the speed

of traffic and eventually came to a complete stop behind another tractor-trailer.

                                         13.

      Rather than slow or stop with traffic, Alegre slammed Blue Fire’s tractor-

trailer into the Hendrixes, crushing the small sedan between his truck and the

tractor-trailer in front of them. Alegre came to rest in Blue Fire’s tractor-trailer on

top of the Hendrixes car with Marla and Alexandra still inside.

                                         14.

      The collision was violent and caused the Hendrixes serious injuries,

including possible traumatic brain injuries.

                                         15.



                                         -4-
        Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 5 of 14




      At all relevant times, Alegre was Blue Fire’s agent, employee, or both and

was was operating within the course and scope of his employment with Defendant

Blue Fire.

                                        16.

      At all relevant times, Blue Fire controlled the time, manner, and method of

its operations and personnel, including Alegre.

                                        17.

      Alegre and Blue Fire’s negligence caused the collision and the Hendrixes’

damages.

                                        18.

      The collision was foreseeable to Alegre, and he could have avoided it had he

exercised ordinary care, acting in a safe and prudent manner, as federal and state

law mandate for commercial vehicle drivers and motor carriers.

                                        19.

      Had Alegre maintained a safe speed and distance from the Hendrixes’

vehicle, this collision would not have occurred.

                                        20.

      As a direct and proximate cause result of Blue Fire’s and Alegre’s

negligence, the Hendrixes suffered and continue to suffer serious and painful

injuries, both physical and psychological.

                                        -5-
           Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 6 of 14




                                         21.

      As a result of the collision, the Hendrixes have incurred and will continue to

incur ongoing future medical expenses. Their physical and mental health and their

quality of life has been and will continue to be significantly and permanently

altered.

                                   Causes of Action

                Count I—Alegre’s Negligence and Negligence Per Se

                                         22.

      The Hendrixes incorporate the allegations above verbatim here.

                                         23.

      At all relevant times, Alegre was a professional commercial driver.

                                         24.

      At all relevant times, Alegre was driving a commercial motor vehicle as

Georgia law defines it.

                                         25.

      At all relevant times, Alegre owed the motoring public and the Hendrixes a

duty of care to operate Blue Fire’s tractor-trailer in accordance with:

      a.       Georgia traffic laws;

      b.       Federal and state laws and regulations governing the operation of

commercial motor vehicles in the same class as the truck Alegre was driving;

                                         -6-
            Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 7 of 14




       c.       Industry standards governing the operation of commercial motor

vehicles that have a gross vehicle weight rating over 26,001 pounds;

       d.       Company rules, regulations, policies and procedures governing Alegre

as a driver; and

       e.       Reasonable and safe driving practices under the circumstances.

                                           26.

       Alegre was negligent in the operation of the Blue Fire tractor-trailer that he

was operating in at least the following ways:

       a.       Failing to make reasonable and proper observations while driving (or,

if he made reasonable and proper observations, he failed to act on them);

       b.       Failing to maintain his lane of travel without first ascertaining that

such movement could be made with safety, violating O.C.G.A. § 40-6-48;

       c.       Failing to operate the tractor-trailer in accordance with Blue Fire’s

policies and procedures;

       d.       Failing to drive in accordance with training that Blue Fire provided to

him;

       e.       Failing to operate the tractor-trailer in accordance with generally

accepted industry standards, principles, and practices;

       f.       Failing to operate the tractor-trailer in a safe and prudent manner

given the conditions that existed at the time of the subject collision;

                                          -7-
           Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 8 of 14




      g.       Violating the Federal Motor Carrier Safety Regulations, including as

adopted by Georgia law;

      h.       Otherwise failing to act reasonably and prudently under the

circumstances; and

      i.       Such other specification of negligence that shall be added by

amendment or proven at trial.

                                           27.

      Alegre is negligent per se because he violated federal and state laws,

including those listed above, that were designed to prevent the collision that

prompted this lawsuit and the harm that the Hendrixes’ sustained.

                                           28.

      As a direct and proximate result of Alegre’s negligence, the Hendrixes

suffered serious life-altering injuries.

                                           29.

      Alegre is liable for all damages that law allows for the Hendrixes’ injuries,

damages, and losses.

                     Count II—Blue Fire’s Vicarious Liability

                                           30.

      The Hendrixes incorporate the allegations above verbatim here.

                                           31.

                                           -8-
        Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 9 of 14




      At all relevant times, Blue Fire was and is an interstate and intrastate motor

carrier, and under state and federal law, is liable for the acts and omissions of its

driver, Alegre.

                                         32.

      At all relevant times, Alegre was Blue Fire’s agent, employee, or both, and

he was driving Blue Fire’s tractor-trailer within the course and scope of his agency

or employment with Blue Fire and was furthering Blue Fire’s business.

                                         33.

      Under the theory of respondeat superior and other agency principles, Blue

Fire is liable for Alegre’s negligent acts and omissions.

                                         34.

      As a direct and proximate result of Alegre’s negligence—for which Blue fire

is vicariously liable—the Hendrixes sustained severe injuries.

                                         35.

      Blue Fire is liable for all damages that law allows for the Hendrixes’

injuries, damages, and losses sustained by Plaintiffs in this case.

           Count III—Blue Fire’s Negligence and Negligence Per Se

                                         36.

      The Hendrixes incorporate the allegations above verbatim here.



                                         -9-
       Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 10 of 14




                                         37.

      At all relevant times, Blue Fire was operating as a motor carrier as federal

and state law define it. So Blue Fire had to abide by not only federal motor-carrier

safety regulations and Georgia law, but also industry standards and practices.

                                         38.

      As an employer and motor carrier, Blue Fire had duties, some imposed by

regulations and others by industry standards and practices, in connection with the

hiring, qualifying, training, entrusting, supervising, and retaining Alegre.

                                         39.

      Blue Fire breached those duties and was negligent in connection with hiring,

qualifying, training, entrusting, supervising, and retaining Alegre.

                                         40.

      Blue Fire knew or should have known that Alegre would operate the tractor-

trailer in and around Banks County, Georgia. It knew or should have known that he

would do so in the course and scope of his Blue Fire work and while furthering

Blue Fire’s business interests.

                                         41.

      Blue Fire knew or should have known Alegre was unqualified and

improperly trained to be a professional commercial driver of a tractor-trailer on the

roadways with the motoring public.

                                        - 10 -
       Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 11 of 14




                                        42.

      Blue Fire failed to train Alegre so that he was a competent, safe, and

qualified professional commercial driver of a tractor trailer on the roadways with

the motoring public.

                                        43.

      Blue Fire knew or should have known that Alegre and the tractor-trailer he

was driving posed a threat to the safety of the motoring public.

                                        44.

      Blue Fire failed to properly supervise Alegre in order to prevent him from

being a risk to the motoring public.

                                        45.

      As a direct and proximate result of Blue Fire’s negligence, the Hendrixes

suffered severe injuries.

                               Count IV—Damages

                                        46.

      The Hendrixes incorporate the allegations above verbatim here.

                                        47.

      As a direct and proximate result of Alegre and Blue Fire’s negligence, the

Hendrixes have endured and will continue to endure extreme pain and suffering,

including but not limited to, actual physical pain and suffering, aggravation of

                                       - 11 -
        Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 12 of 14




preexisting conditions, mental anguish, interference with their normal living,

interference with their enjoyment of life, impairment of bodily health and vigor,

fear of the extent of their injuries, as well as limitations on their activities.

                                            48.

       As a proximate result of Alegre and Blue Fire’s negligence, the Hendrixes

have incurred lost wages and medical expenses and will continue to incur lost

wages and medical expenses because of this collision.

                                            49.

       Alegre and Blue Fire are liable to the Hendrixes for all injuries and damages

as law allows, including all past and future damages described above.

        Count V—Attorney’s Fees and Costs Under O.C.G.A. § 13-6-11

                                            50.

       The Hendrixes incorporate the allegations above verbatim here.

                                            51.

       There is no bona fide dispute as to Alegre and Blue Fire’s liability.

                                            52.

       Alegre and Blue Fire have acted in bad faith, have been stubbornly litigious,

and have caused the Hendrixes unnecessary trouble and expense. Thus, under

O.C.G.A. § 13-6-11, Alegre and Blue Fire are liable for the Hendrixes attorney’s

fees and litigation expenses incurred in this matter.

                                          - 12 -
          Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 13 of 14




                                  Prayer for Relief

       The Hendrixes demand judgment and pray for relief as follows:

       a.     That the Court issue summons, and that service of process by had on

Alegre and Blue Fire as law allows;

       b.     That the Court enter judgment awarding the Hendrixes all

compensatory damages as law allows;

       c.     That the Court enter judgment awarding the Hendrixes special

damages, including past and future medical expenses in an amount to be shown by

the evidence at trial;

       d.     That the Court enter judgment awarding the Hendrixes general

damages, including physical and mental pain and suffering along with loss of

enjoyment of life in an amount to be determined by the enlightened conscience of

an impartial jury at trial;

       e.     That all costs be taxed against Alegre and Blue Fire;

       f.     For such other and further relief as the Court may deem just and

proper.

                                   Jury Demand

       The Hendrixes demand a jury trial on all issues so triable.



       This 21st day of May, 2021.

                                        - 13 -
      Case 2:21-cv-00114-RWS Document 1 Filed 05/21/21 Page 14 of 14




                                  Respectfully submitted,

                                  CHEELEY LAW GROUP, LLC

                                  /s/ Robert D. Cheeley
                                  Robert D. Cheeley
                                  Georgia Bar No. 122727
                                  Gabrielle M. Holland
                                  Georgia Bar No. 460601
                                  Amy Parker Zupanzic
                                  Georgia Bar No. 006230
                                  Andre T. Tennille, III
                                  Georgia Bar No. 940510
                                  Attorneys for Plaintiffs
2500 Old Milton Parkway
Suite 250
Alpharetta, Georgia 30009
P: 770-814-7001
F: 678-559-0273
Bob@cheeleylawgroup.com
Gabrielle@cheeleylawgroup.com
amy@cheeleylawgroup.com
dre@cheeleylawgroup.com




                                  - 14 -
